            Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 1 of 25



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

ANDRÉS OSWALDO                                *
BOLLAT VASQEUZ, et al.,                       *
                                              *
               Plaintiffs,                    *
                                              *
       v.                                     *              Civil Action No. 1:20-cv-10566-IT
                                              *
CHAD F. WOLF, Acting Secretary                *
of Homeland Security, et al.,                 *
                                              *
               Defendants.                    *

                                MEMORANDUM AND ORDER
                                     May 14, 2020
TALWANI, D.J.

I.     Introduction

      Pending before the court is Plaintiffs’ Motion for Preliminary Injunction [#27] seeking an

order that five Plaintiffs currently in Mexico pursuant to the government’s Migrant Protection

Protocol (“the Returned Plaintiffs”) be paroled in to the United States for the pendency of their

immigration removal proceedings or, in the alternative, that they be provided with an assessment

of their fear of remaining in Mexico that follows the procedures and standard for “reasonable

fear interviews.” See 8 C.F.R. § 208.31. For the reasons that follow, Plaintiffs’ Motion [#27] is

GRANTED in part. The Department of Homeland Security shall rescind the order returning the

Returned Plaintiffs to Mexico. The court leaves to the Department in the first instance the

determination of whether parole or detention in the United States is appropriate once the order

returning the Returned Plaintiffs to Mexico is rescinded.
                Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 2 of 25



II.        Factual Background

           A.      The Migrant Protection Protocol

          In December 2018, the Department of Homeland Security (“DHS”) announced the

imminent implementation of the Migrant Protection Protocol (“MPP”). Press Release, Kirstjen

M. Nielsen, Sec’y, DHS, Kirstjen M. Nielsen Announces Historic Action to Confront Illegal

Immigration: Announces Migration Protection Protocols (Dec. 20, 2018),

https://www.dhs.gov/news/2018/12/20/ secretary-nielsen-announces-historic-action-confront-

illegal-immigration. Under the MPP, noncitizens “arriving in or entering the U.S. from

Mexico—illegally or without proper documentation—may be returned to Mexico for the

duration of their immigration proceedings.” Id. DHS grounds its authority for this policy in the

contiguous return provision at § 235 of the Immigration and Nationality Act (“INA”), codified at

8 U.S.C. § 1225(b)(2)(C). See Memorandum from DHS, Policy Guidance for Implementation of

the Migrant Protection Protocols 1 [#36-1]. Under MPP, a noncitizen is placed in standard

removal proceedings under 8 U.S.C. §1229a1 “rather than another applicable proceeding

pursuant to the INA.” Id.2


1
    These are commonly referred to as “Section 240” proceedings after the relevant INA provision.
2
 A January 28, 2019, document drafted by Customs and Border Protection entitled “MPP
Guiding Principles” lists the following categories of noncitizens as “not amenable to MPP”:
      •    Unaccompanied alien children,
      •    Citizens or nationals of Mexico,
      •    Aliens processed for expedited removal,
      •    Aliens in special circumstances:
               o Returning LPRs seeking admission (subject to INA section 212)
               o Aliens with an advance parole document or in parole status
               o Known physical/mental health issues
               o Criminals/history of violence
               o Government of Mexico or USG interest,
      •    Any alien who is more likely than not to face persecution or torture in Mexico, or
      •    Other aliens at the discretion of the Port Director

                                                     2
            Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 3 of 25



      Noncitizens who affirmatively assert a “concern that [they] may face a risk of persecution

on account of a protected ground or torture upon return to Mexico” are referred to a U.S.

Citizenship and Immigration Services (“USCIS”) asylum officer for “an assessment to determine

whether it is more likely than not that the alien will be subject to persecution or torture if

returned to Mexico.” Memorandum from USCIS, Guidance for Implementing Section

235(b)(2)(C) of the Immigration and Nationality Act and the Migrant Protection Protocols

(“USCIS Guidance for Implementing MPP”) 4 [#36-3]. There is no right to have counsel present,

and, “provided the MPP assessments are part of either primary or secondary inspection, DHS is

currently unable to provide access to counsel during the assessments given the limited capacity

and resources at ports-of-entry and Border Patrol stations as well as the need for the orderly and

efficient processing of individuals.” Id. The result of the assessment “shall be reviewed by a

supervisory asylum officer, who may change or concur with the assessment’s conclusion,” but

there is no “further administrative review, reopening, or reconsideration of the assessment by

USCIS.” Id. at 5.

       B.      The Plaintiffs

               1.      Massachusetts Plaintiffs

      Plaintiffs Andrés Oswaldo Bollat Vasquez, José Manuel Urias Martinez, and Salomé

Olmos Lopez live in Massachusetts. Complaint 3-4 [#1]. Mr. Bollat Vasquez brings suit

individually and as next friend to Luisa Marisol Vasquez de Bollat and their son, A.B. Id. at 3.

Mr. Urias Martinez brings suit individually and as next friend to his mother, Rosa Maria

Martinez de Urias. Id. at 4. Mr. Olmos Lopez brings suit individually and as next friend to his




Customs and Border Protection, “MPP Guiding Principles” [#36-2].

                                                  3
             Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 4 of 25



niece, Evila Floridalma Colaj Olmos, and her minor daughter, J.C. Id. at 4.3

                 2.      The Returned Plaintiffs

        Each of the Returned Plaintiffs crossed the border from Mexico into the United States

between border checkpoints and was subsequently apprehended and detained by U.S. officials.

Affidavit of Luisa Marisol Vasquez Perez de Bollat (“Vasquez Aff.”) ¶¶ 3-5 [#29-2]; Affidavit

of Evila Floridalma Colaj Olmos (“Colaj Aff.”) ¶¶ 5-7 [#29-6]; Affidavit of Rosa Maria

Martinez de Urias (“Martinez Aff.”) ¶¶ 7-8 [#29-4]; see also Transcript of April 30, 2020,

Hearing (“Tr.”) 36:12-16 [#40]. DHS determined that the Returned Plaintiffs were inadmissible

due to a lack of valid entry documents pursuant to 8 U.S.C. § 1182(a)(7).4 Immigration Charging

Documents 4, 6, 85 [#29-7]. DHS initiated removal proceedings against each of the five Plaintiffs

under 8 U.S.C. § 1229a,6 and, pursuant to the Migrant Protection Protocol, brought them to a

bridge at the U.S.-Mexico border and handed them over to Mexican officials, who walked them

over the bridge to Matamoros, Tamaulipas, Mexico, to await the adjudication of their cases.

Vasquez Aff. ¶¶ 9-13 [#29-2]; Colaj Aff. ¶ 13 [#29-6]; Martinez Aff. ¶¶ 13-14 [#29-4];

Immigration Charging Documents 2-9 [#29-7].

        Matamoros is located in the state of Tamaulipas, which the U.S. State Department has

assigned a “Level 4: Do Not Travel” warning “due to crime and kidnapping.” See U.S. Dep’t of

State—Bureau of Consular Affairs, Mexico Travel Advisory (“State Dep’t Advisory”),


3
 The court refers to Ms. Vasquez, A.B., Ms. Colaj, J.C., and Ms. Martinez collectively as “the
Returned Plaintiffs.”
4
    Section 212 of the INA, cited in the Notices to Appear, is codified at 8 U.S.C. § 1182.
5
 Plaintiffs have only submitted the Notices to Appear for Ms. Vasquez, Ms. Martinez, and Ms.
Colaj. Counsel states that the documents for A.B. match his mother’s and that, on information
and belief, documents for J.C. that match her mother’s would have been issued. Affidavit of
Adriana LaFaille ¶ 9 [#29].
6
    Section 240 of the INA, cited in the Notices to Appear, is codified at 8 U.S.C. § 1229a.

                                                   4
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 5 of 25



travel.state.gov/content/travel/en/traveladvisories/traveladvisories/mexico-travel-advisory.html

(last visited May 10, 2020). U.S. government employees are prohibited from being outside in

Matamoros between midnight and 6 a.m. and cannot travel between cities in Tamaulipas on

interior highways. Id.7

      The Returning Plaintiffs provide the following individual accounts through their affidavits.

                          a.   Evila Floridalma Colaj Olmos and her minor daughter, J.C

      Evila Floridalma Colaj Olmos (“Ms. Colaj”), and her four-year old daughter, J.C., are

nationals of Guatemala. See Colaj Aff. ¶ 1 [#29-6]. They had never been in Matamoros before

late July 2019, when they were “returned” there, with the clothing they were wearing and

paperwork from the U.S. and Mexican governments, and without their spare clothes and

shoelaces, which had been removed while in U.S. custody. Id. ¶¶ 13-14 [#29-6]. For a month,

Ms. Colaj and J.C. slept by the side of the road in a small park and relied on strangers for food.


7
  Plaintiffs have filed the Declaration of Sergio Martin, General Coordinator for Doctors Without
Borders in Mexico (“Martin Dec.”) [#29-11] and the Declaration of Kennji Kizuka, Senior
Researcher and Policy Analyst at Human Rights First (“Kizuka Dec.”) [#29-12] as additional
evidence of the conditions in Matamoros for returned migrants. Mr. Martin explains that “[t]he
criminal groups that control [Tamaulipas] view migrants as a commodity and source of income
and profit from each individual who passes through their territory. They deliberately pursue
asylum seekers for kidnapping, extortion, and other forms of violence…Impunity is an issue
across all of Mexico, but particularly so in Tamaulipas where the government does not have full
control over public security. Migrants are an easy, low‐risk target for the cartels as it is not
noticed or reported if they are harmed or go missing.” Martin Dec ¶¶ 8-9 [#29-11] (internal
citations omitted). Mr. Kizuka reports that on his “first visit to the Matamoros encampment in
September 2019, food and potable water remained scarce, some individuals were defecating in
an open field because the site lacked latrines, and…[he] witnessed a decomposing corpse wash
up along the Mexican side of the Rio Grande where children were bathing and adults were
washing clothing.” Kizuka Dec. ¶ 44 [#29-12]. On his return in January 2020, “the encampment
had expanded onto the muddy banks of the Rio Grande to accommodate a growing population,
while conditions improved little.” Id. at ¶ 45. Moreover, “[a]s a result of overcrowding and poor
sanitary conditions, disease is rampant” and “[a]ccess to food remains a problem, with doctors
having treated pediatric patients suffering from severe-acute malnutrition, which increases the
likelihood that an underfed child will die from flu, gastrointestinal infection, or other normally
treatable conditions.” Id. at ¶¶ 46-47 (internal citations omitted).

                                                 5
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 6 of 25



Id. at ¶ 17. J.C. was coughing and feverish. Id. at ¶¶ 14, 16. After two weeks, Ms. Colaj

borrowed a phone to call her family, so that they knew where she was and she could ask them to

send her money. Id. at ¶ 20. After the first month, a pastor gave Ms. Colaj and J.C. a small tent,

which they have slept in ever since. Id. at ¶ 21. As more migrants were returned from the United

States, a camp formed. Id. at ¶ 18.

      In September 2019, two men approached Ms. Colaj and demanded that she give them 5000

pesos. Id. at ¶ 22. She told them she did not have the money. Id. A week and a half later, when

she went with a friend to fetch water from the river, the two men intercepted them and again

demanded money. Id. at ¶ 24. One man dragged the friend away and the other knocked Ms. Colaj

to the ground and raped her. Id. He threatened to kill her if she went to the authorities. Id. Ms.

Colaj has not seen her friend since. Id. at ¶ 26. For months, she continued to see the men just

outside the encampment. Id. at ¶ 38.

      Two days after the rape, Ms. Colaj and her daughter were required to appear at the border-

crossing footbridge at 4:30 a.m. to attend their first court hearing, at which they appeared by

video. Id. at ¶¶ 27-28. At that hearing, the attorney Ms. Colaj’s family had retained requested

that she be interviewed about her fear of returning to Mexico. Id. at ¶ 29. She was interviewed,

without counsel present, and described what had happened to her two days earlier. Id. ¶ 29. After

several hours, she was returned to Matamoros. Id. at ¶ 30. At her November hearing, she

requested a second interview, and was provided with one. Id. at ¶ 33. She could not bring herself

to tell about the rape again after apparently being disbelieved the first time, and she and her

daughter were again returned to Mexico. Id. Ms. Colaj’s next hearing was set for January 2020,

but when she appeared, it was rescheduled to March because the court did not have an

interpreter. Id. at ¶ 34. The March hearing was then reset for May because of the spread of the



                                                  6
           Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 7 of 25



novel coronavirus. Id. at ¶ 35.

      Ms. Colaj continues to live at the migrant encampment in Matamoros, leaving only to buy

food or medicine, and constantly afraid. Id. at ¶¶ 36-37, 39. The encampment itself is dirty and

overcrowded. Id. at ¶ 45. There are frequent fights, and Ms. Colaj has heard about children being

kidnapped and women being raped in their tents. Id. at ¶¶ 41-42. She and J.C. often hear

gunshots nearby, and once heard a longer shootout, which she understood to be between the

police and a cartel. Id. at ¶ 43. Ms. Colaj is too afraid to sleep until she begins to hear the sounds

of other migrants waking up. Id. at ¶¶ 44, 48. She has little appetite and frequent headaches. Id.

at ¶ 48. Her daughter is thin and often sick, and says she is “too sad to eat.” Id. at ¶ 49.

                       b.         Luisa Marisol Vasquez Perez de Bollat, her minor son, A.B.

       Luisa Marisol Vasquez Perez de Bollat (“Ms. Vasquez”) and her five-year old son, A.B.,

are both Guatemalan nationals. See Vasquez Aff. ¶ 1 [#29-2]. In September 2019, they were

“returned” to Matamoros, Mexico, a city they had never been to and in which they knew no one.

Id. at ¶¶ 12, 14. After spending a night in a hotel as the guests of another migrant, Ms. Vasquez’s

husband arranged for a friend to drive them twenty hours to the state of Sinaloa,8 where they paid

to stay with the friend and his family in their small house. Id. at ¶¶ 18-21. They remained there

for six months, rarely going outside due to the frequency with which they heard gunshots nearby.

Id. at ¶¶ 21-22.

       In October 2019 and again in February 2020, Ms. Vasquez and her son were required to

present themselves at the footbridge in Matamoros at 4:30 a.m. in order to attend their




8
  The U.S. State Department has assigned Sinaloa a “Level 4: Do Not Travel” warning “due to
crime.” See U.S. Dep’t of State—Bureau of Consular Affairs, Mexico Travel Advisory,
travel.state.gov/content/travel/en/traveladvisories/traveladvisories/mexico-travel-advisory.html
(last visited May 10, 2020).
                                                   7
              Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 8 of 25



immigration court hearings. Id. at ¶ 28. Her husband paid a friend and another driver to take

them on the twenty-hour trip, wait for them while they appeared in court, and drive them back to

Sinaloa. Id. at ¶ 29. On one trip, Mexican officials stopped them at a checkpoint and threatened

to destroy the documents that gave them permission to be in the country. Id. at ¶ 30.

        In March, as Mexico began to shut down due to the spread of the novel coronavirus, Ms.

Vasquez and her son, fearing that they would otherwise be unable to travel to their next court

hearing, returned to Matamoros. Id. at ¶ 31. They are now staying in a house there that they

found with the assistance of a pastor. Id. at ¶ 32. Ms. Vasquez ventures outside only to buy

groceries, fearing the violence she has read about in the news and the armed men she sees in the

street. Id.

                       c.      Rosa Maria Martinez de Urias

        Rosa Maria Martinez de Urias (“Ms. Martinez”) is a national of El Salvador. See

Martinez Aff. ¶ 1 [#29-4]. In late September 2019, she and her five-year-old granddaughter were

“returned” to Matamoros, a city in which they had never been and did not know anyone. Id. at ¶¶

7, 11, 13-16. Ms. Martinez is a 2018 cancer survivor who has had multiple surgeries, and her

granddaughter has a heart defect, for which she had surgery in 2017, and which requires close

monitoring. Id. at ¶¶ 4-5. After being processed by Mexican officials, they were released and

discovered that a migrant encampment had formed in the fenced-in area around the government

building. Id. at ¶¶ 15-16. They remained there, sleeping on a piece of cardboard given to them by

a stranger, huddling against the side of the building to keep out of the rain until an official would

ask them to move farther away. Id. at ¶¶ 16-17. After four nights, someone gave them a small

tent. Id. at ¶ 19. In the month leading up to their first court hearing in October 2019, Ms.

Martinez and her granddaughter waited in the hot sun for an hour and a half each day to receive



                                                  8
           Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 9 of 25



food, though sometimes it ran out before they reached the front of the line, and used discarded

juice containers to get water from a water truck, which Ms. Martinez would then use to bathe her

granddaughter behind some parked cars. Id. at ¶¶ 11, 21. They had to appear at the footbridge at

4:30 a.m. to attend their immigration court hearing, at which they were provided with a

subsequent court date in February of 2020 and sent back to Mexico. Id. at ¶¶ 22-23.

      In November of 2019, Ms. Martinez felt “desperate to take [her] granddaughter out of that

situation,” and in January 2020, Ms. Martinez and her granddaughter unlawfully crossed into the

United States a second time. Id. at ¶¶ 25, 29. After being apprehended by authorities, they were

separated. Id. at ¶ 30. Ms. Martinez was again returned to Mexico, while her granddaughter was

sent to a shelter and, eventually, reunited with her father in Massachusetts. Id. at ¶¶ 31, 33.

      Back at the encampment in Matamoros, Ms. Martinez no longer has a tent. Id. at ¶ 34. She

sometimes stays in a friend’s tent or with another friend who is renting a room. Id. The

encampment itself has been moved outside of the fenced area by the government complex. Id. at

¶ 40. At her immigration court hearing in February, she was represented by a lawyer, hired by

her children, with whom she had never spoken. Id. at ¶¶ 35-36. The lawyer requested that Ms.

Martinez be interviewed about her fear of returning to Mexico. Id. at ¶ 37. Ms. Martinez

described her experiences in Mexico to an official over the phone, and was returned to Mexico

later that day, sometime after dark. Id. at ¶¶ 37-38. She continues to reside at the migrant

encampment, often too frightened to sleep, and tries to venture out into Matamoros as little as

possible. Id. at ¶¶ 39-40.9




9
 The court has not taken into account additional information provided by Ms. Martinez under
seal as that information is not necessary for purposes of this motion.
                                                  9
             Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 10 of 25



III.      Legal Standard

         A preliminary injunction is an “extraordinary remedy never awarded as of right,” Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008), appropriate where a plaintiff demonstrates

that he “is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest.” Id. at 20.

IV.       Analysis

              A. Likelihood of Success on the Merits

       The court turns first to Plaintiffs’ likelihood of success on the merits, which “is the main

bearing wall of the four-factor framework.” Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102

F.3d 12, 16 (1st Cir. 1996). Although Plaintiffs raise several different claims, the court need only

address the statutory arguments here.

                  1.      The Statutory Scheme Applicable to “Applicants for Admission”

          The Immigration and Nationality Act (“INA”), as amended, lays out the main statutory

scheme for our nation’s immigration laws. See 8 U.S.C. § 1101 et seq. Section 235 of the INA,

codified at 8 U.S.C. § 1225, addresses the processing of certain noncitizens considered

“applicants for admission.” An “applicant for admission” is an “alien present in the United States

who has not been admitted or who arrives in the United States (whether or not at a designated

port of arrival and including an alien who is brought to the United States after having been

interdicted in international or United States waters).” 8 U.S.C. § 1225(a)(1).

          Subsection (b) is entitled “Inspection of applicants for admission.” Its first paragraph is

entitled “Inspection of aliens arriving in the United States and certain other aliens who have not

been admitted or paroled,” and provides in relevant part:



                                                    10
         Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 11 of 25



       (A) Screening
          (i) In general
          If an immigration officer determines that an alien…who is arriving in the
          United States or is described in clause (iii) is inadmissible under section
          1182(a)(6)(C)[10] or 1182(a)(7)[11] of this title, the officer shall order the alien
          removed from the United States without further hearing or review unless the
          alien indicates either an intention to apply for asylum under section 1158 of
          this title or a fear of persecution.
          (ii) Claims for asylum
          If an immigration officer determines that an alien…who is arriving in the
          United States or is described in clause (iii) is inadmissible under section
          1182(a)(6)(C) or 1182(a)(7) of this title and the alien indicates either an
          intention to apply for asylum under section 1158 of this title or a fear of
          persecution,[12] the officer shall refer the alien for an interview by an asylum
          officer under subparagraph (B).
          (iii) Application to certain other aliens
             (I) In general
             The Attorney General[13] may apply clauses (i) and (ii) of this subparagraph
             to any or all aliens described in subclause (II) as designated by the Attorney
             General. Such designation shall be in the sole and unreviewable discretion
             of the Attorney General and may be modified at any time.
             (II) Aliens described
             An alien described in this clause is an alien who…has not been admitted or

10
  8 U.S.C. § 1182(a)(6)(C) makes inadmissible an alien who by fraud misrepresents a material
fact to obtain admission into the United States.
11
  8 U.S.C. § 1182(a)(7) makes inadmissible an immigrant not in possession of a valid visa,
reentry permit, or other valid entry document.
12
   Under 8 U.S.C. § 1158(b)(1)(B)(i), asylum applicants must establish that they are “refugees”
within the meaning of 8 U.S.C. § 1101(a)(42)(A) by establishing “that race, religion, nationality,
membership in a particular social group, or political opinion was or will be at least one central
reason for persecuting the applicant[s].” This definition draws upon the 1967 Protocol Relating
to the Status of Refugees, to which the United States is a party, and which incorporates Article
33 of the 1951 Convention Relating to the Status of Refugees, which states that: “[n]o
Contracting State shall expel or return (‘refouler’) a refugee in any manner whatsoever to the
frontiers of territories where his life or freedom would be threatened on account of his race,
religion, nationality, membership of a particular social group or political opinion.”
13
   Although the statute allocates this authority to the Attorney General, Congress has transferred
this authority to the Secretary of Homeland Security. See 6 U.S.C. §§ 251, 552(d); Clark v.
Suarez Martinez, 543 U.S. 371, 374 n.1 (2005). The court reads the text of the statute
accordingly.

                                                 11
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 12 of 25



               paroled into the United States, and who has not affirmatively shown, to the
               satisfaction of an immigration officer, that the alien has been physically
               present in the United States continuously for the 2-year period immediately
               prior to the date of the determination of inadmissibility under this
               subparagraph.
       (B) Asylum Interviews
           (i) Conduct by asylum officers
           An asylum officer shall conduct interviews of aliens referred under
           subparagraph (A)(ii), either at a port of entry or at such other place designated
           by the Attorney General.
           (ii) Referral of certain aliens
           If the officer determines at the time of the interview that an alien has a credible
           fear of persecution (within the meaning of clause (v)),[ 14] the alien shall be
           detained for further consideration of the application for asylum.
           (iii) Removal without further review if no credible fear of persecution
               (I) In general
               Subject to subclause (III), if the officer determines that an alien does not
               have a credible fear of persecution, the officer shall order the alien removed
               from the United States without further hearing or review.
           …
           (v) “Credible fear of persecution” defined
           For purposes of this subparagraph, the term “credible fear of persecution”
           means that there is a significant possibility, taking into account the credibility
           of the statements made by the alien in support of the alien's claim and such
           other facts as are known to the officer, that the alien could establish eligibility
           for asylum under section 1158 of this title.

14
  Under the implementing regulations at 8 C.F.R. § 208.30(d), “[t]he purpose of the interview
shall be to elicit all relevant and useful information bearing on whether the applicant has a
credible fear of persecution or torture.” The inclusion of “torture” keeps the United States in line
with its duty under Article 3 of the Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment (“CAT”), to which it is a party, and which provides that
“[n]o State Party shall expel, return (‘refouler’) or extradite a person to another State where there
are substantial grounds for believing that he would be in danger of being subjected to torture.”
See Matter of G-A-, 23 I&N Dec. 366, 367 (BIA 2002) (“Article 3 of the Convention Against
Torture prohibits refoulement of an alien to a country where it is more likely than not that he will
be subject to torture by a public official, or at the instigation or with the acquiescence of such an
official”). The regulations provide that “an alien will be found to have a credible fear of torture if
the alien shows that there is a significant possibility that he or she is eligible for withholding of
removal or deferral of removal under the Convention Against Torture, pursuant to § 208.16 or
§ 208.17.” 8 C.F.R. § 208.30(e)(3).

                                                  12
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 13 of 25



           …
       (E) “Asylum officer” defined
           As used in this paragraph, the term “asylum officer” means an immigration
           officer who--
           (i) has had professional training in country conditions, asylum law, and
           interview techniques comparable to that provided to full-time adjudicators of
           applications under section 1158 of this title, and
           (ii) is supervised by an officer who meets the condition described in clause (i)
           and has had substantial experience adjudicating asylum applications.
       …

8 U.S.C. § 1225(b)(1).

       Subsection (b)’s second paragraph, “Inspection of other aliens,” in turn, provides in

relevant part:

       (A) In general
       Subject to subparagraphs (B) and (C), in the case of an alien who is an applicant
       for admission, if the examining immigration officer determines that an alien
       seeking admission is not clearly and beyond a doubt entitled to be admitted, the
       alien shall be detained for a proceeding under section 1229a of this title.
       (B) Exception
       Subparagraph (A) shall not apply to an alien--
           (i) who is a crewman,
           (ii) to whom paragraph (1) applies, or
           (iii) who is a stowaway.
       (C) Treatment of aliens arriving from contiguous territory
       In the case of an alien described in subparagraph (A) who is arriving on land
       (whether or not at a designated port of arrival) from a foreign territory contiguous
       to the United States, the Attorney General may return the alien to that territory
       pending a proceeding under section 1229a of this title.

8 U.S.C. § 1225(b)(2).15




15
   The third paragraph, entitled “Challenge of Decision,” see 8 U.S.C. § 1225(b)(3), is not
relevant here.

                                                 13
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 14 of 25



                2.      Whether the Returned Plaintiffs Were “Arriving” When They Were
                        Apprehended

        Plaintiffs argue that, under the MPP, the contiguous return provision found at 8 U.S.C.

§ 1225(b)(2)(C) was improperly applied to the Returned Plaintiffs (Ms. Vasquez, A.B., Ms.

Colaj, J.C., and Ms. Martinez) because they were not “arriving” in the United States when they

were apprehended but, rather, had already entered. Supplemental Brief in Support of Plaintiffs’

Motion for Preliminary Injunction (“Pls.’ Supp. Br.”) 1 [#44]; see also Plaintiffs’ Memorandum

of Law in Support of Motion for Preliminary Injunction (“Pls.’ Mem.”) 16 [#28]. Defendants do

not dispute that the Returned Plaintiffs were apprehended after they had crossed the border, Tr.

36:12-16 [#40],16 but contend that the Returned Plaintiffs were nonetheless “arriving” as the term

is used in § 1225. Defendants’ Supplemental Brief in Opposition to Plaintiffs’ Motion for

Preliminary Injunction (“Defs.’ Supp. Br.”) 1 [#42].

        There is a longstanding distinction in our immigration law between noncitizens who have

entered the United States, even if unlawfully, and those who remain at the threshold. See

Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (“The distinction between an alien who has

effected an entry into the United States and one who has never entered runs throughout

immigration law”); Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206, 212 (1953)

(distinguishing between “aliens who have once passed through our gates, even illegally” and “an

alien on the threshold of initial entry”).


16
  On Ms. Vasquez’s Notice to Appear, the Department of Homeland Security marked the box
indicating that she is “an alien present in the United States who has not been admitted or
paroled” rather than the box indicating that she is “an arriving alien.” Immigration Charging
Documents 2 [#29-7]. On the Notice to Appear for Ms. Colaj, DHS did not mark any of the three
available boxes to indicate whether she is “an arriving alien,” “an alien present in the United
States who has not been admitted or paroled,” or that she has been admitted to the United States
but is removable. Id. at 8. The Notice to Appear for Ms. Martinez similarly has none of the boxes
marked. Id. at 6.

                                                14
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 15 of 25



       Plaintiffs argue that the plain language of the contiguous return provision, and, indeed, all

of 8 U.S.C. § 1225, is consistent with that longstanding distinction between noncitizens who

have entered the United States and those who remain at the threshold. Pls.’ Supp. Br. 2-3 [#44].

Section § 1225(a) expressly tracks that division, specifying in its title17 that it addresses the

“[i]nspection of aliens arriving in the United States and certain other aliens who have not been

admitted or paroled” and then explicitly including in the definition of “applicants for admission”

both a noncitizen who is “present in the United States who has not been admitted” and one “who

arrives in the United States (whether or not at a designated port of arrival...).” The expedited

removal provision at § 1225(b)(1) similarly distinguishes between, on the one hand, “arriving”

noncitizens and, on the other hand, those who are “present,” but have “not been admitted or

paroled” and cannot demonstrate that they have been physically within the United States for at

least two years. In contrast, the contiguous return provision at § 1225(b)(2)(C) contains no

language providing for return of individuals who are already present in the United States. The

title of that subsection similarly specifies that it addresses “aliens arriving from contiguous

territory.” 8 U.S.C. § 1225(b)(2)(C).

       It is a well-established cannon of statutory construction that “identical words used in

different parts of the same act are intended to have the same meaning.” Gustafson v. Alloyd Co.,

Inc., 513 U.S. 561, 570 (1995). Where “arriving” noncitizens are distinguished from those

“present” for less than two years in § 1225(b)(1), the term “arriving” cannot be understood to

include noncitizens “present” for less than two years in § 1225(b)(2)(C).


17
    See Fla. Dep't of Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33, 47 (2008) (“To be sure, a
subchapter heading cannot substitute for the operative text of the statute ... [T]he title of a statute
... cannot limit the plain meaning of the text. Nonetheless, statutory titles and section headings
are tools available for the resolution of a doubt about the meaning of a statute”) (internal
quotations and citations omitted).

                                                  15
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 16 of 25



       Defendants argue, however, that “a holding that aliens who illegally cross the border are

no longer ‘arriving’ within the meaning of 8 U.S.C. § 1225(b)(2)(C) would impermissibly render

the phrase ‘whether or not at a designated port of arrival’ in 8 U.S.C. § 1225(b)(2)(C) completely

meaningless” because, “as a practical matter, 8 U.S.C. § 1225(b)(2)(C) could never be applied to

aliens who enter between ports of entry.” Defs.’ Supp. Br. 1-2 [#42] (citing Lopez-Soto v.

Hawayek, 175 F.3d 170, 173 (1st Cir. 1999) (“It is a time-honored tenet that all words and

provisions of statutes are intended to have meaning and are to be given effect, and no

construction should be adopted which would render statutory words or phrases meaningless,

redundant, or superfluous”)). The statutory interpretation question, however, is not whether it is

practical to apprehend aliens who are crossing the border at some point other than a designated

port of arrival, but simply whether DHS may treat an applicant as “arriving” after they have

already entered the United States. Under the statutory language, if applicants are apprehended

while crossing the border (whether or not at a check point), they are “arriving” applicants under

the statute, and if apprehended at some point thereafter, they are not “arriving,” but rather

“alien[s] present in the United States who [have] not been admitted.” 8 U.S.C. § 1225(a)(1). That

DHS does not commonly apprehend noncitizens in the act of crossing does not convert the

phrase “whether or not at a designated port of arrival” into surplusage.18

       The “practical matter” raised by DHS may well have guided the agency’s 1997 adoption

of a regulation limiting the use of the contiguous return provision to individuals arriving in the



18
   Similarly, the fact that “DHS, after surveying relevant statistics, has found that the vast
majority of aliens apprehended by the U.S. Border Patrol along the Southwest Border are
apprehended within 96 hours of crossing the land border,” and that “DHS issued guidance
reasonably advising that aliens who enter between ports of entry may only be processed for MPP
if they have been in the country for less than 96 hours,” Defs.’ Supp. Br. 2 [#42], does not alter
the statutory meaning of the term “arriving” to include the recently arrived.

                                                 16
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 17 of 25



United States at designated points of entry. In January 1997, during the rulemaking conducted

after the passage of the law now codified at 8 U.S.C. § 1225,19 the Immigration and

Naturalization Service (“INS”) explained that, in some instances, the new law “distinguishes

between the broader term ‘applicants for admission’ and a narrower group, ‘arriving aliens.’” 62

Fed. Reg. 444, 445 (Jan. 3, 1997). The INS explained that the proposed regulatory definition of

“arriving alien” included aliens arriving at a port-of-entry, interdicted at sea, or previously

paroled upon arrival,” but requested comment on this definition as it “could also include other

classes of aliens, e.g., those apprehended crossing a land border between ports-of-entry.” Id. Two

months later, in adopting the interim regulation that did not include those apprehended crossing a

land border between ports-of-entry, the INS explained that “the statute seemed to differentiate

more clearly between aliens at ports-of-entry and those encountered elsewhere in the United

States.” 62 Fed. Reg. 10312, 10313 (Mar. 6, 1997). The INS also rejected a commentator’s

suggestion that the regulatory definition be expanded to include aliens who have been present for

less than 24 hours in the United States without inspection and admission. Id. Practical concerns

may have factored into the agency’s adoption of a regulation limiting “arriving aliens” to those

crossing the border at a port of entry or interdicted at sea. The practical concern does not,

however, support reading the statute to ignore its plain distinction between “arriving aliens” and

those present in the United States.

       Thus, as there is no dispute that the Returned Plaintiffs were apprehended after they had

crossed the border, the court finds that Plaintiffs have demonstrated a likelihood of success on

the merits as to their contention that the Returned Plaintiffs do not belong to the subgroup of


19
  This statute was enacted as part of the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (IIRIRA). See Omnibus Consolidated Appropriations Act of 1997,
Pub. L. No. 104-208, §§ 302, 309(b), 110 Stat. 3009 (1996).

                                                  17
         Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 18 of 25



applicants subject to the contiguous return provision in § 1225(b)(2)(C) because, at the time of

their apprehension by CBP, they were not “arriving on land.”

                   3. Whether the Returned Plaintiffs Are Applicants for Admission as
                      Specified in 8 U.S.C. § 1225(b)(1) to Whom 8 U.S.C. § 1225(b)(2) Does
                      Not Apply

       Having found that the DHS’s return of Ms. Vasquez, A.B., Ms. Colaj, J.C., and Ms.

Martinez to Mexico under the MPP likely violates the plain language of 8 U.S.C. §

1225(b)(2)(C) because the Returned Plaintiffs were not “arriving on land,” the court need not

reach Plaintiffs’ other claims. However, assuming, arguendo, that the Returned Plaintiffs could

be considered “arriving” within the meaning of § 1225, the court addresses a second statutory

argument as an alternative ground.

       Plaintiffs contend that the Returned Plaintiffs are not noncitizens “described in

subparagraph (A),” that is, § 1225(b)(2)(A), to whom the contiguous return authority may be

applied, see 8 U.S.C. § 1225(b)(2)(C), but, rather, are explicitly excluded from the group of

“other aliens” described in § 1225(b)(2)(A) because they are applicants “to whom paragraph (1)

applies.” Pls.’ Mem. 14-16 [#28] (citing 8 U.S.C. § 1225(b)(2)(B)(ii)). Defendants argue that the

groups of noncitizens subject to (b)(1) and (b)(2) “overlap,” and that “§ 1225(b)(2) can be

applied to all aliens to whom § 1225(b)(1) can be applied.” Defs.’ Opp’n 8 [#35]. It is, thus, in

Defendants’ view, “DHS’s exercise of discretion [that] governs whether applicants for admission

are placed in expedited removal proceedings under § 1225(b)(1) or § 1229a removal proceedings

under § 1225(b)(2),” and that the decision to place them in § 1229a removal proceedings under §

1225(b)(2) allows DHS to apply the contiguous return provision to the Returned Plaintiffs.

Defs.’ Opp’n 7 [#35].

       Section 1225(b) differentiates between the “inspection” of applicants for admission

described in (b)(1) and those described in (b)(2). See Jennings v. Rodriguez, 138 S. Ct. 830, 837
                                                18
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 19 of 25



(2018) (“applicants for admission fall into one of two categories, those covered by § 1225(b)(1)

and those covered by § 1225(b)(2)”). A section (b)(1) applicant is one who is “initially

determined to be inadmissible due to fraud, misrepresentation, or lack of valid documentation.”

Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018); see also § 1225(b)(1)(A)(i) (citing 8 U.S.C.

§§ 1182(a)(6)(C) and 1182(a)(7)). When such applicants are “arriving in the United States,”

§ 1225(b)(1), they are placed into what are known as “expedited removal” proceedings unless

they express a fear of persecution or an intention to claim asylum, 8 U.S.C. §§ 1225(b)(1)(A)(i)

and 1225(b)(1)(A)(ii), or the Secretary of Homeland Security exercises prosecutorial discretion

and places them into “standard” removal proceedings under 8 U.S.C. § 1229a. See Matter of E-

R-M- and L-R-M-, 25 I. & N. Dec. 520, 523-24 (BIA 2011); see also Matter of M-S-, 27 I. & N.

Dec. 509, 510 (BIA 2019); Innovation Law Lab v. Wolf (“Innovation II”), 951 F.3d 1073, 1084

(9th Cir. 2020). The Secretary of Homeland Security may also elect to process through

“expedited removal” any (b)(1) noncitizens who are present in the United States without having

been admitted or paroled and who cannot affirmatively demonstrate that they have been

continuously present in the country for two years. 8 U.S.C. §§ 1225(b)(1)(A)(i),

1225(b)(1)(A)(iii).

       A section (b)(2) applicant is, as the statute puts it, an “other alien[].” 8 U.S.C.

§ 1225(b)(2). Section (b)(2) “serves as a catchall provision” and “applies to all applicants for

admission not covered by § 1225(b)(1) (with specific exceptions not relevant here).” Jennings,

138 S. Ct. at 837; see also 8 U.S.C. §1225(b)(2)(B)(ii). “Other aliens” includes aliens present in

the United States who have not been admitted or paroled and who are inadmissible for reasons

other than fraud, misrepresentation, or lack of valid documentation, or who can demonstrate that

they have been present in the United States for more than 2 years, and arriving aliens who are



                                                 19
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 20 of 25



inadmissible for reasons other than fraud, misrepresentation, or lack of valid documentation.20 8

U.S.C. § 1225(b)(1)(A). Any (b)(2) applicants who are “not clearly and beyond a doubt entitled

to be admitted” are processed not through “expedited removal” proceedings, but through

standard removal proceedings under 8 U.S.C. §1229a. 8 U.S.C. § 1225(b)(2)(A).

       Defendants identify “the crux” of the issue as being “whether a (b)(1) applicant is an

individual actually placed in (b)(1) proceedings, or an individual eligible to be placed in (b)(1)

proceedings, but who is placed in proceedings pursuant to § 1225(b)(2) instead.” Defs.’ Opp’n 9

[#35]. This misstates the question. Section (b)(1) applicants are not defined by the proceedings to

which they are ultimately subject but, rather, by their status as noncitizens arriving or present in

the United States for less than two years whom “an immigration officer determines…is

inadmissible under section 1182(a)(6)(C) or 1182(a)(7)…” See Jennings, 138 S. Ct. at 837

(“Section 1225(b)(1) applies to aliens initially determined to be inadmissible due to fraud,

misrepresentation, or lack of valid documentation”). The Returned Plaintiffs, who were

determined to be inadmissible under 8 U.S.C. § 1182(a)(7) because they lacked valid entry

documents, are § (b)(1) applicants.21 See Pls.’ Mem. 16 [#28].


20
   Other grounds include having a significant communicable disease, 8 U.S.C.
§ 1182(a)(1)(A)(i), having been determined to be a drug addict, 8 U.S.C. § 1182(a)(1)(A)(iv),
having been convicted of a felony involving moral turpitude or controlled substances, 8 U.S.C.
§ 1182(a)(2)(A)(i), having been convicted of crimes with aggregate sentences of confinement of
5 years or more, 8 U.S.C. § 1182(a)(2)(B), having engaged in human trafficking, 8 U.S.C.
§ 1182(b)(2)(H), having engaged in money laundering, 8 U.S.C. § 1182(b)(2)(I), having engaged
in terrorist activity, 8 U.S.C. § 1182(b)(3)(B), having participated in genocide, 8 U.S.C.
§ 1182(b)(3)(E), and so on.
21
  The Returned Plaintiffs are (b)(1) applicants whether they are considered to have been
“arriving” or “present” for less than two years without having been admitted or paroled at the
time of their apprehension. See 8 U.S.C. § 1225(b)(1)(A)(i) (including a noncitizen who is
“arriving in the United States or is described in clause (iii)”); 8 U.S.C. § 1225(b)(1)(A)(iii)(II)
(“An alien described in this clause is an alien…who has not been admitted or paroled into the
United States, and who has not affirmatively shown, to the satisfaction of an immigration officer,
that the alien has been physically present in the United States continuously for the 2-year period
                                                 20
         Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 21 of 25



       Moreover, while the DHS does, indeed, have the discretion to place § (b)(1) applicants

into standard § 1229a removal proceedings, see Matter of E-R-M- and L-R-M-, 25 I. & N. Dec.

520, 523-24 (BIA 2011); see also Matter of M-S-, 27 I. & N. Dec. 509, 510 (BIA 2019);

Innovation II, 951 F.3d 1073, 1084 (9th Cir. 2020), it does not do so “under” or “pursuant to”

§ 1225(b)(2). In Matter of E-R-M- and L-R-M-, on which Defendants rely, see Defs.’ Opp’n 7

[#35], the Board of Immigration Appeals held only that the DHS has the discretion to place

§ (b)(1) noncitizens into standard § 1229a removal proceedings, not that such placement is

pursuant to § 1225(b)(2). The Board interprets the § 1225(b)(2)(B) “exception” to the group of

noncitizens to whom § 1225(b)(2)(A) applies to mean that the “three classes of aliens” excepted,

“including those subject to expedited removal under section [1225](b)(1)(A)(i), are not entitled

to a section [1229a] proceeding, not that these classes of aliens may not be placed in such

proceedings,” and that “aliens like the respondents who are subject to section

[1225](b)(1)(A)(i)…may nevertheless be placed in section [1229a] proceedings at the election of

the DHS.” 25 I. & N. Dec. 520, 523-24 (BIA 2011) (emphasis in original). Thus, as the 9th

Circuit recently affirmed, “the fact that an applicant is in removal proceedings under § 1229a

does not change his or her underlying category. A § (b)(1) applicant does not become a § (b)(2)

applicant, or vice versa, by virtue of being placed in a removal proceeding under § 1229a.”

Innovation II, 951 F.3d at 1084.

       Because the Returned Plaintiffs are applicants for admission described in § (b)(1), they

are not subject to the contiguous return provision at 8 U.S.C. § 1225(b)(2)(C), which applies

only to applicants for admission described in § (b)(2)(A).22 They are, thus, likely to succeed on



immediately prior to the date of the determination of inadmissibility under this subparagraph”).
22
  Put another way, because the Returned Plaintiffs are applicants “to whom paragraph (1)
applies” such that “[s]ubparagraph (A) shall not apply” to them, see 8 U.S.C. § 1225(b)(2)(B)(ii),
                                                21
             Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 22 of 25



the merits of their claim that their inclusion in the MPP is in violation of the INA for this reason

as well.23

        B.       Irreparable Harm, Equities, and the Public Interest

        Having found that Plaintiffs are likely to succeed on the merits, the court turns to the

three other factors relevant to the issuance of a preliminary injunction. See Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. at 20 (2008).

        First, the Returned Plaintiffs are likely to suffer irreparable harm if Defendants are not

enjoined from maintaining their “return” to Mexico under the MPP. Ms. Vasquez, Ms. Colaj, and

Ms. Martinez have all submitted sworn affidavits attesting to the ongoing hardships and extreme

dangers they and their two young children face as they struggle to survive in Matamoros,

Tamaulipas, Mexico. See Vasquez Aff. [#29-2]; Colaj Aff. [#29-6]; Martinez Aff. [#29-4].

While they wait for their removal proceedings to progress, Ms. Vasquez and her now-five-year-

old son, A.B., venture out of their Matamoros housing only to buy groceries for fear of the

violence outside. Vasquez Aff. at ¶¶ 31-32 [#29-2]. Ms. Colaj reports that she has been raped

and threatened with death while staying in the migrant encampment, and that she and her five-

year-old daughter, J.C., continue to live there, sleeping in a tent. Colaj Aff. ¶¶ 21, 24, 36-37, 39.

[#29-6]. J.C. is thin, often sick, and tells her mother that she is “too sad to eat.” Id. at ¶ 49. Ms.



the provision addressing the return to a contiguous territory of “an alien described in
subparagraph (A)” does not apply to them. See 8 U.S.C. § 1225(b)(2)(C).
23
  Plaintiffs also argue that extant regulations limit the contiguous return authority to (b)(2)
noncitizens arriving at ports-of-entry, Pls.’ Mem. 17-19 [#28], that implementing the MPP
without notice-and-comment rulemaking violated the Administrative Procedure Act, Id. at 20-21,
that the MPP is arbitrary and capricious in violation of the Administrative Procedure Act, Id. at
21-24, that the MPP is motivated by animus in violation of the Constitution’s equal protection
guarantee, Id. at 25-26, and that requiring the Returned Plaintiffs to remain in Mexico for the
pendency of their removal proceedings violates the duty of non-refoulement. Id. at 26-28. The
court does not reach these arguments.

                                                   22
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 23 of 25



Martinez is living in the migrant encampment without even her own tent for shelter and is often

too frightened to sleep. Martinez Aff. ¶¶ 34, 39-40 [#29-4]. Their personal accounts are

unrebutted24 and are supported by affidavits from employees of two nongovernmental

organizations25 and the U.S. State Department’s assignment to Tamaulipas of a “Level 4: Do Not

Travel” warning “due to crime and kidnapping.” See “State Dep’t Advisory.” While U.S.

government employees are prohibited from being outside in Matamoros between midnight and 6

a.m., id., the Returned Plaintiffs are periodically required to appear at the border-crossing

footbridge at 4:30 a.m. to attend their immigration court hearings. Vasquez Aff. ¶ 28 [#29-2];

Colaj Aff. ¶ 28 [#29-6]; Martinez Aff. ¶ 22 [#29-4].

       Defendants contend that Plaintiffs’ “delay in seeking relief undercuts their claims of

irreparable harm.” Defs.’ Opp’n 26 [#35]. The court finds no such delay.26 The Returned


24
   Defendants note that after “nonrefoulement interviews…Ms. Colaj and Ms. Martinez were not
found to face a likelihood of torture or persecution on account of a protected ground if returned
to Mexico.” Opposition 23 [#35]; see also Assessment Notice [#29-10] (provided to Ms.
Martinez after her February 13, 2020 “nonrefoulement interview,” on which a box is marked
next to the statement “You did not establish a clear probability of persecution or torture in
Mexico”). The court can accord the interviewer’s determination little weight here where
Defendants have not stated what information was considered by the interviewer in reaching those
conclusions and have offered no written or other record of the interview for the court to review.
25
  The observations about the vulnerability of migrants like the Returned Plaintiffs in
Tamaulipas, and in Matamoros in particular, contained in the Declaration of Sergio Martin,
General Coordinator for Doctors Without Borders in Mexico [#29-11] and the Declaration of
Kennji Kizuka, Senior Researcher and Policy Analyst at Human Rights First [#29-12]
corroborate the Returned Plaintiffs’ accounts of their own experiences. For example, Mr. Kizuka
describes the conditions in the migrant encampment in Matamoros as “life-threatening.” Kizuka
Dec. 13-15 [#29-12]. Mr. Martin reports that his staff “has witnessed and received direct reports
of numerous violent incidents involving migrants and asylum seekers. These include cases of
sexual violence, robbery, verbal harassment of migrants by the local community, attempted
kidnapping, disappearance and murder of migrants after leaving the camp, and violent aggression
with weapons. [They] have also witnessed cartel watchmen observing migrants…” Martin Dec.
¶ 43 [#29-11]. Defendants have filed nothing that contradicts these accounts.
26
  Plaintiffs filed their Complaint [#1] on March 20, 2020. Plaintiffs and present counsel were
not in contact until March 9, 2020. Declaration of Adriana LaFaille in Response to
Government’s Opposition to Expedited Scheduling 1 [#23]. Ms. Vasquez and Ms. Martinez have
                                                 23
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 24 of 25



Plaintiffs have demonstrated that they face daily peril such that there is a high likelihood they

will suffer irreparable harm should the preliminary injunction not issue.

       The court further finds that the balance of equities tips in favor of granting Plaintiffs’

request for a preliminary injunction and that such a grant is in the public interest. Moving the

Returned Plaintiffs out of the constant danger they face outweighs the government’s or the

public’s interest in the continued application of the MPP to these five noncitizens, in light of the

likelihood of success of Plaintiffs’ claim that the MPP is inconsistent with 8 U.S.C. § 1225 as it

applies to the Returned Plaintiffs.

V.     Conclusion

       Accordingly, Plaintiffs’ Motion for Preliminary Injunction [#27] is GRANTED in part.

The Department of Homeland Security shall promptly rescind the orders returning Ms. Vasquez,

A.B., Ms. Colaj, J.C., and Ms. Martinez to Mexico and shall permit their re-entry into the United

States for the pendency of their immigration removal proceedings. The court leaves to the

Department in the first instance the determination whether parole or detention is appropriate




attested to the difficulty they face communicating with the attorneys their families hired to
represent them in their immigration proceedings. See Vasquez Aff. ¶ 26 [#29-2]; Martinez Aff.
¶¶ 22, 36 [#29-4]. Moreover, the court finds no evidence of delay between Plaintiffs’ filing of
their Complaint [#1] and their Motion for Preliminary Injunction [#27]. See Defs.’ Opp’n 26
[#35]. Plaintiffs contacted the government on the afternoon of their initial March 20, 2020, filing
“to confer about the possibility of an agreed-to resolution,” learned April 1, 2020, that no such
agreement would be possible. Plaintiff’s Motion to Expedite Preliminary Injunction Proceedings
1 [#19]. On April 7, 2020, the government filed a Motion to Reassign the Case Pursuant to Local
Rule 40.1(g) [#16] and Plaintiffs filed an Assented-to Motion for Leave to File Excess Pages
[#18] and a Motion to Expedite Preliminary Injunction Proceedings 2 [#19] proposing to file a
motion for a preliminary injunction the following day. On April 8, 2020, the court issued an
Electronic Order [#20] indicating its intention to address the government’s motion first and
directing Plaintiffs to promptly file a response. The court denied the government’s motion on
April 10, 2020, Mem. and Ord. [#24], and granted Plaintiffs’ Assented-to Motion for Leave to
File Excess Pages [#18] on April 13, 2020. Elec. Ord. [#25]. Plaintiffs filed their Motion for
Preliminary Injunction [#27] that same day.

                                                 24
          Case 1:20-cv-10566-IT Document 45 Filed 05/14/20 Page 25 of 25



once the Returned Plaintiffs are inside the United States and expresses no opinion as to the

authority under which the Returned Plaintiffs might be detained. The court does not reach

Plaintiffs’ other arguments or alternative request that the Returned Plaintiffs be provided with an

assessment of their fear of remaining in Mexico that follows the procedures and standard for

“reasonable fear interviews.” Pls.’ Mem. 29 [#28].27

IT IS SO ORDERED.

Date: May 14, 2020                                                    /s/ Indira Talwani
                                                                      United States District Judge




27
   The court notes, however, that a cursory review highlights why MPP’s “nonrefoulement
interviews” described above may be inadequate and in any event, differ substantially from the
“reasonable fear” interview process set forth under the regulations, where noncitizens subject to
the “reinstatement” of a previous removal order or “administrative removal” as the result of
certain criminal convictions, see 8 C.F.R. § 208.31(a), are evaluated to determine whether they
should be referred to an immigration judge “for full consideration of the request for withholding
of removal [under section 241 of the Immigration and Nationality Act or the Convention Against
Torture] only.” 8 C.F.R. § 208.31(e). First, to be referred to an immigration judge, a noncitizen
must establish only a “reasonable possibility” of persecution or torture, see 8 C.F.R. § 208.31(c),
while MPP’s interviews require a “more likely than not” showing. USCIS Guidance for
Implementing MPP 4 [#36-3]. Under the “reasonable fear” procedures, noncitizens “may be
represented by counsel…and the alien's representative may present a statement at the end of the
interview,” 8 C.F.R. § 208.31(c), while DHS “is currently unable to provide access to counsel”
during primary or secondary inspection under MPP “given the limited capacity and resources at
ports-of-entry and Border Patrol stations as well as the need for the orderly and efficient
processing of individuals.” USCIS Guidance for Implementing MPP 4 [#36-3]. The “reasonable
fear” regulations require that a record of the interview be created and reviewed with the
noncitizen. 8 C.F.R. § 208.31(c) (“The asylum officer shall create a summary of the material
facts as stated by the applicant. At the conclusion of the interview, the officer shall review the
summary with the alien and provide the alien with an opportunity to correct errors therein. The
asylum officer shall create a written record of his or her determination, including a summary of
the material facts as stated by the applicant, any additional facts relied on by the officers, and the
officer's determination of whether, in light of such facts, the alien has established a reasonable
fear of persecution or torture.”). No record is required for the MPP interviews. Under the
“reasonable fear” procedure, asylum officers’ negative fear determinations are reviewable by
immigration judges, 8 C.F.R. § 208.31(g), while the assessment under MPP “shall be reviewed
by a supervisory asylum officer, who may change or concur with the assessment’s conclusion,”
but there is no “further administrative review, reopening, or reconsideration of the assessment by
USCIS.” USCIS Guidance for Implementing MPP 5 [#36-3].
                                                 25
